Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 29, 2012, by and among RADIUS HEALTH, INC., a Delaware corporation
(“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, in its capacities as agent
(“Agent”) and a Lender (as defined below), and OXFORD FINANCE LLC, in its
capacity as a Lender (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the lenders signatory thereto from time to time (each a
“Lender” and, collectively, “Lenders”) and Agent are parties to that certain
Loan and Security Agreement, dated as of May 23, 2011, as amended by that
certain First Amendment to Loan and Security Agreement, dated as of February 27,
2012, as further amended by that certain Second Amendment to Loan and Security
Agreement, dated as of March 16, 2012 (as so amended, and as may be further
amended, supplemented, replaced and otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein have the meanings given to them
in the Loan Agreement except as otherwise expressly defined herein), pursuant to
which Lenders and Agent have agreed to provide to Borrower certain loans in
accordance with the terms and conditions thereof;

 

WHEREAS, Borrower, Lenders and Agent desire to amend certain provisions of the
Loan Agreement as provided herein subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

 

1.             AMENDMENT TO LOAN AGREEMENT. Subject to the terms and conditions
of this Amendment, including, without limitation, Section 6 of this Amendment,
Section 2.2(a) the Loan Agreement is hereby amended as of the Effective Date (as
defined below) by replacing each reference to “May 22, 2012” therein with
“May 29, 2012”.

 

2.             CONSENT.  In accordance with Section 10.8 of the Loan Agreement,
and subject to the conditions set forth in Section 3 below, Administrative Agent
and Lenders hereby agree that the Notice of Borrowing delivered on May 21, 2012
with respect to the Third Term Loan satisfies the conditions of
Section 2.2(b) of the Loan Agreement and otherwise waive the notice period set
forth therein with respect to the Third Term Loan.

 

3.             CONDITIONS TO EFFECTIVENESS.  This Amendment shall become
effective as of the date (the “Effective Date”) that each of the conditions
specified below have

 

--------------------------------------------------------------------------------


 

been satisfied as determined in Agent’s sole discretion (it being understood
that Agent’s determination regarding satisfaction of the condition in clause
(a) below is based solely upon Borrower’s representation and warranty in
Section 7 below and is not an affirmation or acknowledgment by Agent that no
Default or Event of Default exists):

 

(a)           No Default or Event of Default shall have occurred and be
continuing;

 

(b)           Agent shall have received one or more counterparts of this
Amendment, duly executed, completed and delivered by Agent, each Lender and
Borrower;

 

(c)           Borrower shall have paid all fees, costs and expenses due and
payable as of the date hereof under the Loan Agreement and the other Debt
Documents; and

 

(d)           Agent shall have received all other documents and instruments as
Agent or any Lender may reasonably deem necessary or appropriate to effectuate
the intent and purpose of this Amendment.

 

4.             REAFFIRMATION OF DEBT DOCUMENTS.  By executing and delivering
this Amendment, Borrower hereby expressly (i) reaffirms, ratifies and confirms
its Obligations under the Loan Agreement, the Notes and the other Debt
Documents, (ii) agrees that this Amendment shall be a “Debt Document” under the
Loan Agreement and (iii) agrees that the Loan Agreement, the Notes and each
other Debt Document shall remain in full force and effect following any action
contemplated in connection herewith.

 

5.             REAFFIRMATION OF GRANT OF SECURITY INTEREST IN COLLATERAL. 
Borrower hereby expressly reaffirms, ratifies and confirms its obligations under
the Loan Agreement, including its mortgage, grant, pledge and hypothecation to
the Agent for the benefit of the Agent and each Lender, of the lien on and
security interest in, and all of its right, title and interest in, all of the
Collateral.

 

6.             NO OTHER AMENDMENTS OR WAIVERS.  Except for the amendment set
forth in Section 1 of this Amendment, the Loan Agreement and the other Debt
Documents shall remain unchanged and in full force and effect.  Nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any Loan Party’s Obligations under or in connection
with the Loan Agreement and any other Debt Document or to modify, affect or
impair the perfection or continuity of Agent’s security interest in, (on behalf
of itself and Lenders) security titles to or other liens on any Collateral for
the Obligations.

 

7.             REPRESENTATIONS AND WARRANTIES; LIENS; NO DEFAULT, NO CONFLICT. 
Borrower hereby represents, warrants and covenants with and to the Agent and
Lenders as follows: (i) all of the representations and warranties set forth in
the Debt Documents continue to be true and correct in all material respects as
of the date hereof, except to the extent such representations and warranties by
their terms expressly relate only to a prior date (in which case such
representations and warranties shall be true and correct as of such prior date);
(ii) there are no Defaults or Events of Default that have not been waived or
cured;

 

2

--------------------------------------------------------------------------------


 

(iii) Agent has and shall continue to have valid, enforceable and perfected
first-priority liens, subject only to Permitted Liens, on and security interests
in the Collateral and all other collateral heretofore granted by Borrower to
Agent, for the benefit of the Agent and each Lender, pursuant to the Debt
Documents or otherwise granted to or held by Agent, for the benefit of the Agent
and each Lender; (iv) the agreements and obligations of Borrower contained in
the Debt Documents and in this Amendment constitute the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by the application of general principles
of equity; and (v) the execution, delivery and performance of this Amendment by
Borrower will not violate any law, rule, regulation or order or contractual
obligation or organizational document of such Loan Party and will not result in,
or require, the creation or imposition of any lien, claim or encumbrance of any
kind on any of its properties or revenues.

 

8.             ADVICE OF COUNSEL.  Each of the parties represents to each other
party hereto that it has discussed this Amendment with its counsel.

 

9.             SEVERABILITY OF PROVISIONS.  In case any provision of or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

10.          RELEASE.

 

(a)           In consideration of the agreements of Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby fully, absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Lenders and
all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower, or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Loan
Agreement, or any of the other Debt Documents or transactions thereunder or
related thereto.

 

3

--------------------------------------------------------------------------------


 

(b)           Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

(c)           Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

11.          FURTHER ASSURANCES.  Borrower hereby agrees that at any time and
from time to time, at the expense of Borrower, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that Agent or Lenders may reasonably request, in connection
with this Amendment, or to enable them to exercise and enforce their rights and
remedies under this Amendment, the Loan Agreement and the other Debt Documents.

 

12.          COSTS AND EXPENSES. Borrower shall be responsible for the payment
of all fees, costs and expenses incurred by Agent and Lenders in connection with
the preparation and negotiation of this Amendment, including, without
limitation, any and all fees and expenses of Agent’s in-house and outside
counsel.  All fees, costs and expenses shall be due and payable upon demand of
Agent, and if not paid promptly upon such demand, all such fees, costs and
expenses shall become part of the Obligations.

 

13.          REFERENCE TO THE EFFECT ON THE LOAN AGREEMENT.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as modified
by this Amendment.

 

(b)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of Agent or any Lender, nor constitute a waiver of any
provision of the Loan Agreement or any other documents, instruments and
agreements executed or delivered in connection with the Loan Agreement.

 

14.          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

 

15.          SUCCESSORS/ASSIGNS.  This Amendment shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Debt Documents.

 

4

--------------------------------------------------------------------------------


 

16.          HEADINGS.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

17.          ENTIRE AGREEMENT.  The Loan Agreement and the other Debt Documents
as and when amended through this Amendment embody the entire agreement between
the parties hereto relating to the subject matter thereof and supersede all
prior agreements, representations and understandings, if any, relating to the
subject matter thereof.

 

18.          COUNTERPARTS.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.  Delivery of
an executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Signature Pages to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

Date: May 29, 2012

 

 

 

 

BORROWER:

 

 

 

RADIUS HEALTH, INC.

 

 

 

By:

/s/ B. Nicholas Harvey

 

 

Name:

B. Nicholas Harvey

 

 

Title:

Chief Financial Officer

 

[Signatures Continue on Following Page]

 

S-1

--------------------------------------------------------------------------------


 

Date: May 29, 2012

 

 

 

 

 

 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Jacqueline K. Blechinger

 

Name:

Jacqueline K. Blechinger

 

Title:

Duly Authorized Signatory

 

[Signatures Continue on Following Page]

 

S-2

--------------------------------------------------------------------------------


 

Date: May 29, 2012

 

 

 

 

LENDER:

 

 

 

OXFORD FINANCE, LLC

 

 

 

 

 

By:

/s/ Timothy A. Lex

 

Name:

Timothy A. Lex

 

Title:

Chief Operating Officer

 

[End of Signature Pages]

 

S-3

--------------------------------------------------------------------------------